Case: 18-11012      Document: 00514992015         Page: 1    Date Filed: 06/11/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                     United States Court of Appeals

                                    No. 18-11012
                                                                              Fifth Circuit

                                                                            FILED
                                  Summary Calendar                      June 11, 2019
                                                                       Lyle W. Cayce
UNITED STATES OF AMERICA,                                                   Clerk


                                                 Plaintiff-Appellee

v.

JESSICA LEANNE BRIDGES,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                       for the Northern District of Texas
                            USDC No. 4:17-CR-215-1


Before BENAVIDES, HIGGINSON, and ENGELHARDT, Circuit Judges.
PER CURIAM: *
       Jessica Leanne Bridges appeals the sentence imposed following her
conviction for conspiracy to possess with intent to distribute a controlled
substance. She argues that the district court clearly erred in determining her
guidelines range because it found that her “relevant conduct,” see U.S.S.G.
§ 1B1.3, included drug amounts transported by two of her coconspirators.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-11012    Document: 00514992015        Page: 2    Date Filed: 06/11/2019


                                No. 18-11012

      We review a district court’s interpretation and application of the
Guidelines de novo and its factual findings for clear error. United States v.
Torres-Hernandez, 843 F.3d 203, 207 (5th Cir. 2016). In the case of a jointly
undertaken criminal endeavor, relevant conduct extends to the acts of others
so long as those acts were “(i) within the scope of the jointly undertaken
criminal activity, (ii) in furtherance of that criminal activity, and
(iii) reasonably foreseeable in connection with that criminal activity.”
§ 1B1.3(a)(1)(B).     Bridges    and         two   other     couriers   transported
methamphetamine from Waco, Texas, to Bridges’s home in Glen Rose, Texas;
she knowingly permitted the drugs to be stored, weighed, apportioned, and
distributed from her home; and another conspirator routinely directed
purchasers to the home; thus, Bridges, the couriers, and others engaged in a
jointly undertaken criminal activity. See § 1B1.3(a)(1)(A), (B). Because the
record plausibly supports that Bridges should be held accountable for the drug
quantities smuggled by the other couriers, Bridges has shown no clear error.
See United States v. Gomez-Alvarez, 781 F.3d 787, 791 (5th Cir. 2015). In
addition, the district court gave explicit reasons for its relevant conduct
findings and adopted the presentence report and the addendum; thus, Bridges
shows no error, plain or otherwise, in connection with her argument that the
relevant conduct findings were inadequate. See United States v. Carreon, 11
F.3d 1225, 1231, 1236 (5th Cir. 1994).
      AFFIRMED.




                                         2